DETAILED ACTION
	This Office Action is responsive to the amendment and remarks received April 8, 2021 (“Amendment” and “Remarks” respectively). Claims 1-4, 7-10, and 13-23 are pending. Claims 10 and 13-22 have been withdrawn from consideration. Claims 1-4, 7-9, and 23 have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment has been entered.
	Claim 1 has been amended to specify that the conductive carbon particles are “distinct.” 
	Claim 23 is newly added.	
	Support for the Amendment is provided in the Applicant’s originally filed disclosure. 
Response to Arguments
It is noted that the Applicant’s 1.131 Affidavit received April 8, 2021 establishing an invention and reduction to practice date prior to September 8, 2010 effectively antedates U.S. Provisional Application No. 61/386,868 and therefore any corresponding disclosure from STEFAN (US2012/0045670) relying upon Provisional 61/386,868 for priority and support is ineligible as prior art. However, those portions of STEFAN that rely upon Provisional 61/260294, filed November 11, 2009, remain eligible prior art.

	The Applicant’s arguments traversing the rejections set forth in the December 22, 2020 Non-Final Rejection have been fully considered. 
35 U.S.C. 102 rejection over CUI
	The Applicant’s argument with respect to the 35 U.S.C. 102(e) rejection of Claims 1-9 over US2011/0111304 to Cui et al. are persuasive in view of the Amendment and the rejection is withdrawn. See Remarks at 5.
35 U.S.C. 103 rejection over CUI
	The Applicant’s arguments with respect to the 35 U.S.C. 103(a) rejection of Claims 7 and 9 over CUI are moot in view of the new grounds of rejection asserted below. 
35 U.S.C. 103 rejection over CUI in view of ZHAMU and STEFAN
	The Applicant’s arguments with respect to the 35 U.S.C. 103(a) rejection of Claims 1-4 and 7-9 over CUI in view of US2012/0045670 to Stefan et al. and US2010/0120179 to Zhamu et al. are not persuasive. The rejection is modified below to exclude the Stefan reference however the grounds of rejection are maintained over CUI in view of Zhamu. 
Non-Statutory Double Patenting Rejection over U.S. Pat. No. 10,290,871
	With respect to the non-statutory double patenting rejection over claims 1-9 of U.S. Patent No. 10,290,871, the Applicant incorporates the arguments set forth with the December 15, 2020 Amendment. There the Applicant argues “[w]ith all due respect, there seems to be a misunderstanding regarding this rejection.” December 15, 2020 
	It is respectfully submitted that this argument is not persuasive because the claimed subject matter is not patentably distinct from the conflicting patent and the instant Application, if issued, is the “prior patent.” The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. See MPEP 804 Definition of Double Patenting.
	The public policy behind this doctrine is that:
The public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent.
In re Zickendraht, 319 F.2d 225, 232, 138 USPQ 22, 27 (CCPA 1963) (Rich, J., concurring). 
	Double patenting results when the right to exclude granted by a first patent is unjustly extended by the grant of a later issued patent or patents. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982). The claims as currently written are invalid under double patenting because the instant application and conflicting patent comprise 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-4, 7-9, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2011/0111304 to Cui (“CUI”) in view of US2010/0120179 to Zhamu et al. (“ZHAMU”). 
CUI claims priority to Provisional U.S. Patent Application No. 61/260,294 (“Provisional’294”) filed November 11, 2009.
	Regarding Claim 1, CUI discloses a lithium ion battery comprising (abstract) supplemental lithium (para. 8, the amount of extra lithium provided in the active material may be between about 5% and 25% based of the active material capacity, enough to compensate for Li losses during cycling such as during SEI layer formation; this extra lithium is “supplemental” lithium as claimed; see also Provisional’294 para. 43 which states “total amounts of lithium in the cell may exceed this theoretical capacity by at least about 5% or, more specifically, by at least about 10%, or at least about 25%”), a positive electrode, a negative electrode, a separator between the positive electrode and the negative electrode and an electrolyte comprising lithium ions (abstract, para. 11 and para. 58, negative electrode positive electrode separator and electrolyte as claimed; Fig. 6B and Fig. 7; Provisional’294 Fig. 8A and Fig. 9 illustrating positive electrode, negative electrode, and separator), the negative electrode comprising a particulate (para. 35 “The deposited active material may be … particles bound to the substrate with the polymeric binder”; see also Provisional’294 para. 28) lithium intercalation/alloying composition (abstract, para. 11 negative electrode active material), electrically conductive carbon particles (para. 34, carbon core particles; para. 10 conductive carbon coating on particles; see also Provisional’294 para. 26-27 including the disclosed C-Si materials and C core materials for example), and a polymer binder holding the negative electrode together (para. 36, Si nanostructures may be mixed with a binder to form a slurry and deposited to form electrode layer; see also Provisional’294 para. 28), wherein the supplemental lithium comprises elemental lithium and wherein at least some of the 
	The carbon core particles of CUI are coated with active material of Si and therefore the active material particles and the carbon core particles of CUI are not “distinct” particles as the distinct materials are part of the same particle. However, at the time of filing it would have been obvious to have modified CUI to comprise distinct electrically conductive carbon particles (distinct from the active material particles which may, or may not, comprise a carbon core) in view of the teachings of ZHAMU.
	ZHAMU teaches an electrode that may comprise prelithitated silicon similarly to that of CUI, and ZHAMU further teaches that electrode comprises distinct carbon particles wherein the distinct electrically conductive carbon comprises graphite, carbon black, or a combination thereof (para. 61 teaches conductive carbon particles of “carbon black or fine graphite particles”).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified CUI to comprise distinct electrically conductive particles in order to improve the conductivity of the silicon based electrode as taught by ZHAMU. 	Regarding Claim 23, it would have been further obvious to have utilized graphite or carbon black as the “distinct” electrically conductive carbon additive in the electrode of CUI. The motivation for doing so would have been to utilize an electrically conductive 
	Regarding Claim 2, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the source layer comprises a layer of lithium (Fig. 3B Li containing film 316, para. 45 Li foil deposited onto active material; Provisional’294 Fig. 3B Li film 316).
	Regarding Claim 3, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the source layer comprises particulate lithium (para. 43 Li metal nanoparticles, nano-dots, or nano-powder, as shown by Provisional’294 Fig. 3A) in a binder (para. 43, Li nanoparticles may be coated or functionalized to facilitate adherence and this functionalization or coat is a binder as claimed because it serves the function of a binder – to adhere).
	Alternatively,	ZHAMU discloses that Si containing anodes may comprise conductive additive and binder to form the anode in addition to prelithiation Li (abstract, para. 61) where the binder adheres the components together into an electrode.
	At the time of invention it would have been obvious to one of ordinary skill in the art to have utilized a binder in the active material of CUI along with the Li metal particles such that the particulate lithium is in a binder and the motivation for doing so would have been to provide the requisite adhesion of the Li metal particles to the other components of the electrode as taught by ZHAMU. 
	Regarding Claim 4, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the lithium intercalation/alloying composition comprises silicon (para. 7, active material may comprise Si; see also 
	Regarding Claim 7, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the effective capacity of the supplemental lithium from about 10% to about 55% of the initial negative electrode capacity (CUI discloses the amount of excess Li may be provided in an amount of about 5% and 25% based of the active material theoretical capacity; see also Provisional’294 para. 43 which states “lithium is added to the anode such that its amount corresponds to between about 5% and 50% … or, more specifically, to between about 5% and 25%”). CUI further teaches that the amount of excess lithium may exceed the anode theoretical capacity by at least about 5%, or by at least about 25% (Provisional’294). The range disclosed by CUI anticipates that claimed with sufficient specificity because it has substantial overlap with the claimed range, and one of ordinary skill in the art could at once envisage embodiments within the claimed range. 	
Alternatively, it would have been obvious to one of ordinary skill in the art to have selected an amount of supplemental lithium for the invention of CUI to be within the claimed range. The motivation for doing so would have been to provide a workable range of supplemental Li as taught by CUI where values within the claimed range are taught by CUI to be suitable to supplement for Li lost during cycling such as due to SEI layer formation.
	Regarding Claim 8, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the positive electrode comprises LiCoO2 (para. 56, LiMO2 where M is Co; Provisional’294 para. 49).
Regarding Claim 9, CUI is relied upon as above with respect to the lithium ion battery of claim 1, and CUI further discloses wherein the positive electrode comprises lithium metal oxide is approximately represented by a formula L1+xMlyO2-zFz where M is one or more metal elements, x is from about 0.01 to about 0.33, y is from about x-0.2 to about x+0.2 with the proviso that y>0, and z is from 0 to about 0.2.
	For example CUI para. 56 expressly discloses Li1.05Al0.1Mn1.85O4-zFz (Provisional’294 p. 16 para. 49) which is a composition within the range of compositions described by the claimed formula.
	Alternatively, it would have been obvious to have modified CUI to comprise Li1.05Al0.1Mn1.85O4-zFz (Provisional’294 specifically states this compound and others at p. 16) which is within the claimed composition. The motivation for doing so would have been to select a compound suitable for use as the positive electrode material for the battery of CUI, comprising a workable range within the composition range taught by CUI.
	Regarding Claim 23, CUI and ZHAMU are relied upon as above. CUI is silent with respect to distinct electrically conductive carbon particles comprising graphite, carbon black, or a combination thereof. 
	ZHAMU teaches an electrode comprising distinct carbon particles wherein the distinct electrically conductive carbon comprises graphite, carbon black, or a combination thereof (para. 61 teaches conductive carbon particles of “carbon black or fine graphite particles”).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have utilized graphite or carbon black as the “distinct” electrically conductive carbon .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-9, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,290,871. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘871 patent also claims a battery comprising a positive electrode, negative electrode, electrolyte, and separator, wherein the battery comprises supplemental lithium in an amount of 5 to 150% of the irreversible capacity loss of the negative electrode, where the positive electrode may have a formula that anticipates the claimed positive electrode active material formula, wherein the electrode may further comprise conductive carbon particles, and a binder.

1. A lithium ion battery comprising supplemental lithium, a positive electrode, a negative electrode, a separator between the positive electrode and the negative electrode and an electrolyte comprising lithium ions, the negative electrode comprising a particulate (Claim 1) lithium intercalation/alloying composition, a binder (Claim 1 and Claim 13), and a distinct conductive additive (Claim 1 and Claim 6) wherein the supplemental lithium comprises elemental lithium in a source layer on the negative electrode (Claim 1).  
2. The lithium ion battery of claim 1 wherein the source layer comprises a layer of lithium.  
3. The lithium ion battery of claim 1 wherein the source layer comprises particulate lithium in a binder (Claim 1).  
4. The lithium ion battery of claim 1 wherein the lithium intercalation/alloying composition comprises silicon (Claim 5).  
7.  The lithium ion battery of claim 1 wherein the effective capacity of the supplemental lithium from about 10% to about 55% of the initial negative electrode capacity (Claim 1, Claim 17).  
8. The lithium ion battery of claim 1 wherein the positive electrode comprises LiCoO2. (Claim 1, Claim 3).  
9. (Original) The lithium ion battery of claim 1 wherein the positive electrode comprises lithium metal oxide is approximately represented by a formula Li+RM1_yO2-zFz where M is one or more metal elements, x is from about 0.01 to about 0.33, y is from about x-0.2 to about x+0.2 with the proviso that y>0, and z is from 0 to about 0.2 (Claim 1, Claim 3).
23. The distinct conductive additive may comprise carbon black or graphite (Claim 1).
	Additionally, any differences between the claims of the ‘871 Patent and the instant claims are obvious or known by the prior art in view of CUI and ZHAMU as asserted above in the 35 U.S.C. 103 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2007/0148549 to Kobayashi et al. discloses a lithium ion battery comprising silicon or tin anode active material and supplemental lithium in the anode (abstract, para. [0043]) in an amount to compensate for irreversible capacity loss, for example, in an amount of 5 to 15% of a theoretical capacity ([0043]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729